Citation Nr: 0324092	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to February 
1970.  The evidence of record shows service in Vietnam.

In an October 1996 rating decision, the VA Regional Office in 
Cleveland, Ohio (the RO) denied the veteran's claim of 
entitlement to service connection for Hepatitis C, claimed as 
secondary to Agent Orange exposure.  The veteran was notified 
of that decision by letter dated October 1996.  He did not 
appeal to the Board of Veterans Appeals (the Board).  

In April 2001 the veteran again claimed entitlement to 
service connection for Hepatitis C, this time claimed as a 
residual of in-service drug use.  In an October 2001 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for Hepatitis C.  The veteran appealed the 
RO's denial in November 2001 and perfected his appeal with a 
timely filed Substantive Appeal.

The Board notes that in a October 2001 rating decision the RO 
granted service connection for venereal warts with a 
disability evaluation of zero percent effective April 4, 
2001.  For reasons that will be expressed in greater detail 
below, the Board believes that in November 2001 the veteran 
submitted a notice of disagreement as to the assigned 
effective date and that a Statement of the Case (SOC) must be 
issued by the RO as to that issue.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for Hepatitis C was denied in an October 1996 RO rating 
decision.  

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for Hepatitis C has been 
received since the October 1996 RO decision.  

3.  The competent and probative evidence of record shows that 
the veteran currently has Hepatitis C.

4.  The veteran used intravenous drugs during and after 
service, and his Hepatitis C has been related by competent 
medical evidence to such intravenous drug use.


CONCLUSIONS OF LAW

1.  The RO's October 1996 decision denying the veteran's  
claim of entitlement to service connection for Hepatitis C is 
final. 38 U.S.C.A. § 7105 (West 1991);          38 C.F.R. §§ 
3.104, 20.1103 (2002).

2.  Since the October 1996 RO rating decision, new and 
material evidence has been submitted and the claim has been 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 20.1103 (2002).

3.  Hepatitis C was incurred due to misconduct of the 
veteran.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. 
§§ 3.1, 3.301, 3.303(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
Hepatitis C.  In substance, he currently contends that he 
contracted Hepatitis C while in service as a result of 
unprotected sex and drug use.  As stated in the Introduction, 
the veteran's claim was previously denied in an unappealed RO 
rating decision.  The Board's initial inquiry, therefore, 
involves whether new and material evidence has been received 
which is sufficient to reopen the previously denied claim.

The Board initially observes that the veteran's current claim 
is predicated upon a different theory than was the claim 
which was denied by the RO in April 1996.  At that time, the 
veteran ascribed his Hepatitis C to Agent Orange exposure in 
Vietnam.  He now attributes the Hepatitis C to sexual 
promiscuity and drug use during service.  Reliance upon a new 
etiological theory is insufficient to transform a claim which 
has been previously denied into a separate and distinct, or 
new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  
The veteran is thus required to present new and material 
evidence in support of his claim.

In the interest of clarity, the Board will initially review 
the law generally pertaining to the issue on appeal.  The 
Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].
 
The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  The VCAA, however, left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before VA is required to fulfill the duty to 
assist and to evaluate the substantive merits of that claim.  
The VCAA provides "that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108."  
See 38 U.S.C. § 5103A(f) (West 2002).

If a claim for service connection for a particular disability 
has been previously denied and the veteran is seeking 
reopening of that claim, VA is required to notify the veteran 
of any information and medical or lay evidence that is 
necessary to substantiate the claim.  For claims filed on or 
after August 29, 2001, which does not include this claim, VA 
also has a duty to assist the veteran in obtaining existing 
evidence that may be found to be new and material.  If VA 
determines that new and material evidence has been submitted, 
VA is obligated to inform the veteran of the evidence needed 
to establish service connection for the claimed disorder and 
to fully assist the veteran in obtaining any relevant 
evidence.  See 38 U.S.C.A. § 5103(f) (West 2002); 38 C.F.R. 
§ 3.159(b) and (c) (2002).

The Board will now address these concepts within the context 
of the circumstances presented in this case.    
   
Duty to notify

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002)].  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who 
is responsible for obtaining such evidence did not meet 
the standard erected by the VCAA]. 

The Board believes that with respect to the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for Hepatitis C, 
VA's duty to assist is circumscribed; however, the notice 
provisions of the VCAA are fully applicable.  The United 
States Court of Appeals for Veterans Claims (the Court) 
has recently held that 38 U.S.C.A. § 5103(a), as amended 
by the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio, supra.       

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied.  In August 2001 the RO informed the 
veteran of the evidence needed to substantiate his claim by 
informing him of the provisions of the VCAA.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf. 

The RO provided the veteran a Statement of the Case in 
February 2002 and a Supplemental Statement of the Case in 
February 2003.  In those documents the RO informed the 
veteran of the regulatory requirements for establishing 
service connection and the regulatory definition of new and 
material evidence, and provided the rationale for determining 
that the evidence he had then submitted did not constitute 
new and material evidence.  Crucially, in the February 2002 
Statement of the Case the RO informed the veteran of the 
provisions of 38 C.F.R. § 3.159 in terms of VA's duty to 
notify him of the evidence needed to substantiate veteran's 
claim.

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence that could 
be considered new and material, and the evidence needed to 
substantiate his claim for service connection.




 Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue on appeal involves the matter of 
whether a previously denied claim may be reopened.  Under 
such circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  Once the claim is reopened, the 
VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. § 5103A.
  
In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Relevant law and regulations

Service connection - in general

Service connection connotes many factors, but basically it 
means that the facts, as shown by the evidence, establish 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Willful misconduct

No compensation shall be paid if a disability is the result 
of the veteran's own willful misconduct, including the abuse 
of alcohol or drugs.  
See 38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. § 
3.1(n), 3.301 (2002).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct. 38 
C.F.R. § 3.1(n) (2002).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. § 
3.301(c) (2) and (3)

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m) (2002).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990. See VAOPGCPREC 7-99 (1999), published at 64 
Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

Finality/new and material evidence

In general, RO decisions that are not timely appealed are 
final. See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).  
Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
in April 2001, prior to the enactment of the revised 
regulation, the earlier version of the regulation remains 
applicable in this case.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of an veteran's injury or disability, even where 
it would not be enough to convince the Board to grant a 
claim.

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the veteran in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements, which are beyond the competence of 
the person(s) making them.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Factual background

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In this case, the last final decision was 
the October 1996 RO decision.

The "old" evidence

The veteran served in Vietnam.  VA received a claim for 
entitlement to service connection for Hepatitis C due to 
exposure to Agent Orange in June 1996.  The evidence of 
record in October 1996 consisted of service medical records, 
statements from the veteran and reports from Miami Valley 
Hospital from December 1994 to May 1996.  

The veteran's service medical records do not show any 
complaints, treatments or findings or diagnosis of Hepatitis 
C.  Miami Valley Hospital records 1994-1995 note a diagnosis 
of Hepatitis C.

In essence, the veteran contended that his Hepatitis C was 
caused by exposure to herbicides in service.




The October 1996 RO decision

In denying the veteran's claim, the RO noted that the 
veteran's service medical records were negative with respect 
to complaints, treatment, findings or diagnosis of Hepatitis 
C.  The RO also observed that the statutory Agent Orange 
presumptions were not applicable, since Hepatitis C was not 
recognized as being relate to herbicide exposure.

The veteran was notified of the RO's decision by letter dated 
October 8, 1996.  
He did not appeal.

The additional evidence

In April 2001 the veteran requested that his claim of 
entitlement to service connection for Hepatitis C be 
reopened.  Evidence received since October 1996 consists of 
statements from the veteran and medical reports.  

The veteran's statements in essence consists of various 
contentions to the effect that he was infected with Hepatitis 
C as a result of various incidents during service, including 
possibly as a residual of drug use or as a result of sexual 
activity during service, to include from alleged infected 
needles used to administer penicillin shots in service and an 
infected scalpel allegedly employed to remove a genital wart.

Medical evidence received since June 1996 consists of 
treatment reports from:  Miami Valley Hospital from December 
1994 to June 2000, Dr. N. from September 2001 through April 
2002, University of Cincinnati Medical Associates (Drs. A. -
M., V., H. and W.) from May 1996 through September 2001, and 
Dr. B. from December 1994 through April 2002.  

In a report dated December 1994, G.J.B., M.D. noted the 
veteran's reported history of abusing intravenous drugs and 
sharing needles approximately 15-20 years earlier.  Also 
notes was a tattoo which was acquired in Vietnam.  The 
diagnosis was "chronic hepatitis C from his previous 
intravenous drug use".

In a report dated in May 1996, F.L.W., Jr., M.D. noted the 
veteran's self-reported use of illegal intravenous drugs from 
1968 to 1979.  "From 1968 to 19709 he was in Vietnam where 
drugs were readily available.  He also notes that he was in 
the penitentiary from 1970 to 1979 for drug-related offenses.  
He continued to use drugs in and out of prison.  In 1979 he 
was released and stopped all drug use.  . . . He has used no 
i.v. drugs since then."  Dr. D.W.H. diagnosed chronic active 
hepatitis C secondary to a remote history of intravenous drug 
abuse.    

Also of record is the report of a VA examination dated 
January 2003.  According to the January 2003 VA examiner's 
conclusion, it is more likely than not that the veteran was 
infected between 1964-1974 and it is as likely as not that he 
was infected while in service.  The examiner noted that the 
veteran was diagnosed for Hepatitis C in 1994 and Hepatitis C 
is diagnosed between 20 and 30 years after infection.  The 
same VA examiner noted that the record shows that review of 
the literature shows that Hepatitis can be caught through 
sexual activity, but the risk is low.  The highest risk is 
about 6 percent in some studies, but most studies show 
somewhat lower risk than that even for people with multiple 
sex partners.
The examiner further noted that the risks associated with 
intravenous drug use and cocaine use, which the veteran 
admits to using during the period 1972 to 1979, is about 80 
percent.  The examiner concluded "Just going by the 
likelihood from the literature, however it is more likely 
that he got it from drug abuse than from the sexual 
activity."  The examiner cited that the genotype of the 
veteran's Hepatitis C was 1A, which is more than three and a 
half times as common in the United States than it is in 
Southeast Asia.  In addition, the examiner also found that 
the veteran has several tattoos, and only one of which did he 
get while he was in service and that was what called an ink 
tattoo, and it has subsequently vanished.

Analysis

Finality/new and material evidence

The October 1996 RO denial of the veteran's claim of 
entitlement to service connection for Hepatitis C is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2002).  As explained above, in order to reopen the 
claim, new and material evidence must have been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 3.156 (2001).  

In essence, the RO denied the veteran's claim because no 
competent medical evidence suggested any relationship between 
the veteran's diagnosed Hepatitis C and his military service.

The veteran's own statements concerning the etiology of his 
hepatitis cannot be deemed material as defined under 38 
C.F.R. § 3.156.  It is now well established that lay 
statements cannot be used to establish a nexus between a 
current disability and service.  The Court has held that 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Here, the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion concerning the diagnosis and etiology of 
his Hepatitis C.  His statements, therefore, are neither 
probative of the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court specifically noted the 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

With respect to medical records documenting ongoing treatment 
of hepatitis C, the Court has held that medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).

The medical opinion evidence dated in January 2003 from a VA 
examiner, however, provides competent medical evidence that 
the veteran's Hepatitis C may be service-connected.  The 
Board concludes that this medical opinion evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
also see Hodge, 155 F.3d at 1363.  Accordingly, the Board 
finds that new and material evidence has been submitted in 
this case, and the claim is reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  

(i.) Bernard considerations

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced thereby.  
In particular, the Board must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the February 2002 Statement of the Case 
contains reference to the statutes applicable to service 
connection claims in general, not just claims involving the 
submission of new and material evidence. The veteran has not 
limited his presentation to the matter of submission of new 
and material evidence, but has amply set forth his 
contentions as to why he believes that service connection 
should be granted on numerous occasions.  Remanding the claim 
to the RO for additional adjudication would, in the opinion 
of the Board, constitute a fruitless exercise, which would 
serve only to further delay ultimate resolution of this case.  
The Board is therefore of the opinion that the veteran will 
not be prejudiced by its consideration of this issue on its 
merits.



(ii.) VA's statutory duty to assist

The second concern involves the statutory duty to assist, 
which comes into play at this juncture.

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In conjunction with this claim, VA has undertaken appropriate 
evidentiary development which has resulted in the medical 
nexus opinion described above.  See 38 C.F.R. § 3.159 (2002).  
The veteran and his representative have not furnished or 
identified any outstanding evidence that may have a bearing 
on his claim.

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a). When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.  In addition, 
with respect to the January 2003 VA medical opinion, although 
it is sufficient to reopen the claim, it is not necessarily 
dispositive of the ultimate outcome of the case.  See Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), [new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim].

Discussion of the merits of the claim

It is presently contended by the veteran that he was infected 
by hepatitis C as a result of in-service drug use or due to 
promiscuous sexual activity, to include exposure to claimed 
infected needles and/or a dirty scalpel allegedly used to 
treat his venereal warts.  As noted above, the veteran is not 
competent to comment on medical matters such as etiology.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. The veteran's statements are thus not competent 
medical evidence and cannot be used to establish when the 
Hepatitis C had its onset.  The veteran is, however, 
competent to report that he used illegal drugs and engaged in 
unprotected promiscuous sex in service. 

(i.)  The Hickson elements

As noted above, in order for service connection to be 
granted, three elements must be met: (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  See 
Hickson, supra.  With respect to Hickson element (1), current 
disability, there is ample medical evidence of Hepatitis C 
beginning in 1994.

With respect to Hickson element (2), in-service disease or 
injury, as noted by the RO there are no complaints, 
treatments, findings or diagnosis of Hepatitis C in the 
veteran's service medical records.  

The Board observes that there is no objective evidence that 
the veteran served in combat.  His MOS was warehouseman.  The 
veteran himself dies not appear to contend that his Hepatitis 
C was incurred in combat.  Therefore, presumptions available 
to veterans of combat are not applicable in this case.  See 
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(d).  

There are entries in the service medical record concerning 
lesions on the penis (January 1969 and again in May 1969) and 
a venereal wart (May 1969 and January 1970), as well as 
treatment therefor.  There is, however, no specific reference 
to penicillin or to surgical removal of the genital wart in 
the service medical records.  

As noted above, the veteran is competent to provide evidence 
as to what occurred during service.  Pertinent to this claim, 
he has indicated that he used intravenous drugs, engaged in 
unprotected sex and got a tattoo in service.   To that 
extent, Hickson element (2) is satisfied. 

With respect to Hickson element (3), medical nexus, the 
veteran contends that he was exposed to Hepatitis C due to 
intravenous drug use, or in the alternative treatment for a 
venereal wart from a shot of penicillin, a dirty scalpel 
(which was used to remove genital warts) or in high risk 
sexual activity itself.  As explained above, the veteran 
himself is not competent to proffer medical nexus evidence.  

The January 2003 VA examiner concluded that it was more 
likely than not that the veteran was infected through 
intravenous drug use.  The examiner further noted that the 
risks associated with intravenous drug use is about 80 
percent.  Furthermore, the private medical reports described 
above indicate that the veteran's Hepatitis C is due to 
intravenous his drug abuse.  There is no competent evidence 
to the contrary.  

To the extent that the veteran contends that his Hepatitis C 
is related to other causes, to include unprotected sex, 
claimed exposure to infected needles or scalpels during 
medical treatment for venereal warts during service or the 
tattoo he got in Vietnam, his contentions are far outweighed 
by the competent medical evidence, which clearly indicates 
that illicit intravenous drug use was the most likely cause 
of the veteran's Hepatitis C.  The Board thus finds that the 
evidence supports the conclusion that the veteran's Hepatitis 
C is related to his illegal intravenous drug use and not to 
in-service sexual activity or other in-service exposure. 

(ii.)  Misconduct

The medical and other evidence of record thus establishes 
that the veteran's Hepatitis C is related to his intravenous 
drug abuse, which evidently began during his military 
service.    
  
In the February 2003 Supplemental Statement of the Case, the 
RO denied entitlement to service connection for Hepatitis C, 
citing the veteran's misconduct, specifically drug abuse 
while in service.  The RO noted the veteran's self admission 
of engaging in use of drugs from 1968 to 1979 and concluded 
that VA regulations prohibit payment of benefits due to such 
misconduct.

The misconduct regulations have been set forth above.  These 
regulations clearly prohibit service connection for a 
disability which is the result of illegal drug use.
The law clearly states that service connection may not be 
established on a direct basis for a disease or injury that 
results from willful misconduct, or, for claims filed after 
October 31, 1990, that are the result of the abuse of illegal 
drugs.  See 38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 
3.301(a).  The Board further finds no basis for consideration 
of the veteran's in-service drug use as merely occasional or 
therapeutic or otherwise within circumstances to exempt such 
from being considered misconduct.  The veteran himself has 
admitted to a decade-long history of illegal drug use, 
including needle sharing.  Under such circumstances, service 
connection for Hepatitis C cannot be established.

In essence,  the law and regulations hold that the use of 
intravenous drugs is misconduct and that disease resulting 
therefrom may not be compensated.  
Because of the absence of legal merit or lack of entitlement 
under the law, the claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).
The appeal is accordingly denied.


ORDER

Service connection for Hepatitis C is denied.


REMAND

Factual background

The veteran filed a claim of entitlement to service 
connection for venereal warts in April 2001.  In an October 
2001 rating decision, the RO granted the claim.  The veteran 
disagreed with the October 2001 rating decision in November 
2001.  Since that time a SOC has not been issued which 
addresses this issue.

Analysis

As noted above, service connection was granted for venereal 
warts in a October 2001 rating decision.  A noncompensable 
disability rating was assigned, effective April 4, 2001.  In 
a letter which was received at the RO dated November 28, 
2001, the veteran stated:

		I know you granted me that decision on the venereal 
warts. . . .
What about all those years that I first got it[?]  
Don't you think
I should be compensated for it from then to now[?]

VA is obligated to liberally interpret communications from 
veterans.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
Although the veteran's communication is not a model of 
clarity, it appears that he is seeking entitlement to an 
earlier effective date for service connection for venereal 
warts.  In addition, his use of the words "compensated for 
it" implies that he is seeking a compensable disability 
rating.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but a SOC has 
not been issued, the Board must remand the claim to the RO to 
direct that a SOC be issued. The issue of entitlement to an 
increased disability rating and earlier effective date for 
service connection for venereal warts is therefore REMANDED 
for the following action.

The RO should issue a SOC pertaining to 
the issue of entitlement to an increased 
disability rating and earlier effective 
date for service connection for venereal 
warts.  The veteran should be provided 
with appropriate notice of his appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


